       Case 2:11-cr-00027-WFN            ECF No. 153         filed 03/10/21     PageID.853 Page 1 of 3
 PROB 12C                                                                               Report Date: March 9, 2021
(6/16)

                                       United States District Court                                       FILED IN THE
                                                                                                      U.S. DISTRICT COURT
                                                                                                EASTERN DISTRICT OF WASHINGTON

                                                       for the
                                                                                                 Mar 10, 2021
                                        Eastern District of Washington                               SEAN F. MCAVOY, CLERK




                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Randy Del McReynolds                      Case Number: 0980 2:11CR00027-WFN-1
 Address of Offender:                        Spokane, Washington 99205
 Name of Sentencing Judicial Officer: The Honorable Wm. Fremming Nielsen, Senior U.S. District Judge
 Date of Original Sentence: May 14, 2013
 Original Offense:        Failure to Surrender for Service of Sentence, 18 U.S.C. § 3146(a)(2)
 Original Sentence:       Prison - 15 months                 Type of Supervision: Supervised Release
                          TSR - 36 months
 Asst. U.S. Attorney:     Michael James Austen Ellis        Date Supervision Commenced: June 22, 2018
 Defense Attorney:        Federal Defenders Office          Date Supervision Expires: June 21, 2021


                                         PETITIONING THE COURT

To issue a warrant.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            1           Mandatory Condition #2: The defendant shall not commit another federal, state, or local
                        crime.

            2           Mandatory Condition #5: The defendant shall not possess a firearm, ammunition,
                        destructive device, or any other dangerous weapon.

                        Supporting Evidence: The offender is alleged to have violated mandatory conditions
                        number 2 and 5, by possessing a firearm on or about March 9, 2021.

                        On June 26, 2018, the offender’s conditions of supervision were reviewed and he signed said
                        conditions acknowledging he understood his requirements. Specifically, he was made aware
                        by the U.S. probation officer that he shall not commit another federal, state or local crime.
                        Further, he was made aware by the U.S. probation officer that he must not possess a firearm,
                        ammunition, destructive device, or dangerous weapon.

                        On March 9, 2021, the U.S. Probation Office conducted a search of the offender’s residence
                        with assistance from an agent with the Bureau of Alcohol, Tobacco, and Firearms. During
                        the execution of the search, officers discovered a Ruger GP100 revolver loaded with 6
                        rounds of ammunition located in a backpack in the offender’s bedroom closet.
     Case 2:11-cr-00027-WFN        ECF No. 153        filed 03/10/21       PageID.854 Page 2 of 3
Prob12C
Re: McReynolds, Randy Del
March 9, 2021
Page 2

          3      Mandatory Condition #2: The defendant shall not commit another federal, state, or local
                 crime.

          4      Mandatory Condition #5: The defendant shall not possess a firearm, ammunition,
                 destructive device, or any other dangerous weapon.

                 Supporting Evidence: The offender is alleged to have violated mandatory conditions
                 number 2 and 5, by possessing ammunition on or about March 9, 2021.

                 On June 26, 2018, the offender’s conditions of supervision were reviewed and he signed said
                 conditions acknowledging he understood his requirements. Specifically, he was made
                 aware by the U.S. probation officer that he must not possess a firearm, ammunition,
                 destructive device, or any other dangerous weapon. Further, he was made aware that he
                 must not commit another federal, state, or local crime.

                 On March 9, 2021, the U.S. Probation Office conducted a search of the offender’s residence
                 with assistance from an agent with the Bureau of Alcohol, Tobacco, and Firearms. During
                 the execution of the search, officers located several rounds of ammunition in the offender’s
                 bedroom closet. Further, numerous additional rounds of ammunition were discovered in the
                 hallway closet of the residence.

                 As previously noted, a firearm containing 6 rounds of ammunition was also discovered in
                 the offender’s bedroom closet.
          5      Standard Condition #7: The defendant shall refrain from excessive use of alcohol and
                 shall not purchase, possess, use, distribute, or administer any controlled substance or any
                 paraphernalia related to any controlled substances, except as prescribed by a physician.

                 Supporting Evidence: The offender is alleged to have violated standard condition number
                 7, by possessing a controlled substance, methamphetamine, on or about March 9, 2021.
                 Further, it is alleged that he possessed paraphernalia related to the aforementioned controlled
                 substance on this same date.

                 On June 26, 2018, the offender’s conditions of supervision were reviewed and he signed said
                 conditions acknowledging he understood his requirements. Specifically, he was made aware
                 by the U.S. probation officer that he must not purchase, possess, use, distribute, or
                 administer any controlled substance or any paraphernalia related to any controlled
                 substances, except as prescribed be a physician.

                 On March 9, 2021, the U.S. Probation Office conducted a search of the offender’s residence
                 with assistance from an agent with the Bureau of Alcohol, Tobacco, and Firearms. During
                 the execution of the search, officers discovered a small tupperware container with a trace
                 amount of an unknown substance located in the offender’s bedroom dresser drawer.
                 Subsequently, a field test was conducted and the substance returned positive for
                 methamphetamine.

                 Additionally, officers found a digital scale and a syringe with approximately 70 units of an
                 unknown liquid located in a dresser drawer in the offender’s bedroom. The unknown liquid
                 will be sent off for further testing to determine if it is a controlled substance.
Case 2:11-cr-00027-WFN   ECF No. 153   filed 03/10/21   PageID.855 Page 3 of 3
